       Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 1 of 12




 Joseph Lewis
 +1.415.442.1431
 joseph.lewis@morganlewis.com



 June 22, 2020


 The Honorable William H. Alsup
 U.S. District Court for the Northern District of California
 San Francisco Courthouse, Courtroom 8 – 19th Floor
 450 Golden Gate Avenue, San Francisco, CA 94102

 Re:      Karl v. Zimmer Biomet Holdings, Inc. et al., Case No. C 18-04176 WHA
          Defendants’ Response to Plaintiff’s Discovery Dispute Letter (Dkt. 161)

 Plaintiff has submitted a discovery dispute letter only 3 days before his Class Certification Reply brief is
 due seeking (1) a discovery hearing and continuance of his briefing deadline, and/or (2) permission to file
 additional evidence on Reply. The Court should deny each of Plaintiff’s requests. As explained below,
 Plaintiff did not timely seek the sought-after emails for the “List of 12”, the emails are neither relevant or
 necessary to resolve the Class Certification Motion, and submitting any such evidence on Reply would be
 unfair and unjustified.

 First, Plaintiff argues that the Court ordered Defendants to produce emails during a prior discovery
 hearing in September 2019. That is simply not true. After lengthy argument from the parties during the
 hearing about whether emails should be produced, the Court limited its Order and required Defendants to
 produce only “detailed information about work schedules, calendars, and hours worked,” not emails.

 Second, even if Plaintiff actually believed that the Court had ordered Defendants to produced emails in
 September 2019, Plaintiff admits he waited nearly six months, until March 2020, before he raised the
 issue with Defendants. At that time, Defendants promptly informed Plaintiff that they disagreed with his
 interpretation of the Court’s September 2019 Order and already had produced all responsive documents.
 Despite this unambiguous response from Defendants, Plaintiff did nothing further for another six weeks.
 At that point, rather than bring any supposed dispute to the Court’s attention, Plaintiff served a Second
 Set of Requests for Production of Documents that for the first time actually requested production of
 “emails, texts, other correspondence, or communications” between Defendants and the List of 12, which
 begs the obvious question of why would Plaintiff serve RFPs seeking emails if the Court had already
 ordered Defendants to produce emails? Moreover, Plaintiff served these new RFPs on April 9, 2020, two
 weeks before his deadline to file the Motion for Class Certification. Clearly, if Plaintiff believed emails
 between Zimmer Biomet and the List of 12 were necessary or relevant to resolving the question of class
 certification, Plaintiff would not have waited until two weeks before his Motion was due before requesting
 such documents (or, at a minimum, would have sought an extension of the deadline to file his Motion).

 Third, the sought-after documents are not relevant or necessary to class certification, because emails
 from the List of 12 represent less than 5% of the putative class, constitute individualized merits
 discovery, and thus are not a legitimate basis for continuing Plaintiff’s Reply deadline because they do not




                                                       Morgan, Lewis & Bockius        LLP

                                                       One Market
                                                       Spear Street Tower
                                                       San Francisco, CA 94105-1596         +1.415.442.1000
                                                       United States                        +1.415.442.1001
DB2/ 39157799.1
         Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 2 of 12


 Hon. William H. Alsup
 June 22, 2020
 Page 2

 relate to Plaintiff’s burden – i.e., proving that all putative class members “have all suffered a violation of
 the same provision of law.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (emphasis added).

 Finally, the sought-after emails would not be admissible on Reply because Plaintiff could have/should
 have presented all evidence in his Motion and the emails are not necessary to respond to any issues
 raised in Defendants’ Opposition. Allowing such evidence on Reply would be patently unfair. “Reply
 papers should not raise new points that could have been addressed in the opening.” Court Supp. Order ¶
 10; see also Fields v. Wise Media LLC, 2013 WL 12174296, at *5 (N.D. Cal., Jan. 25, 2013, No. C 12-
 05160 WHA) (reply should not add new material that should have been included in the opening report).

 1.          The Procedural History Shows Plaintiff Failed Timely To Propound Discovery Requests
             In Advance Of His Motion for Class Certification

     •    December 20, 2018: Plaintiff propounded Requests for Production (“RFP”), Set One.

     •    August 26, 2019: Plaintiff filed a discovery dispute letter regarding Defendants’ responses to
          Plaintiff’s RFP’s, Set One, stating in part:

             “Plaintiff, by means of this letter, seeks an order requiring the production of documents
             responsive to his Request for Production of Document, Set One, Requests 1-2 (class
             member information), 3 (sales associate agreements), 4-5 (organizational information), 15-
             16 (hours worked), and 19 (calendars and work schedules).” Dkt. 80. (Emphasis added).

 Thus, while Plaintiff raised several issues regarding Defendants’ responses to the RFP’s, he did not raise
 assert any issue regarding email communications between putative class members and Zimmer Biomet.

 •       September 11, 2019: At the discovery hearing on the dispute initiated as above, Plaintiff’s counsel
         orally for the first time requested documents not addressed in his discovery dispute letter, including
         “text and e-mail correspondence by and between the representatives of Zimmer.” In response, the
         Court echoed the relief sought in Plaintiff’s discovery letter regarding RFP Nos. 15, 16, and 19, none
         of which requested emails.1 The Court stated at the hearing:

             “[Plaintiff] give the names of 12 people, plaintiffs’ counsel gives defense counsel the names
             of 12 people for whom you want this detailed information about work schedules, calendar,
             and hours worked. And then they will turn over that 12.” Discovery Dispute Hearing, Sept.
             11, 2019. (Emphasis added).

 •       November 1, 2019: Defendants produced the “detailed information about work schedules,
         calendar, and hours worked” about the List of 12 in their possession, custody, or control.

 •       February 20, 2020: the Court set April 23, 2020 as Plaintiff’s deadline to file his Motion for Class
         Certification. Dkt. 136. At that point, Plaintiff had more than two months to conduct additional
         discovery regarding the List of 12 before filing his Motion. For the next two weeks, Plaintiff said
         nothing about any supposed deficiencies in Defendants’ document production.

 •       March 4, 2020: Plaintiff stated for the first time that Plaintiff interpreted the Court’s Order re:
         “detailed information about work schedules, calendar, and hours worked” to include email data.



 1
         See relevant excerpts of Defendants’ Amended Responses to Plaintiff’s RFP’s, Set One, Ex A.



DB2/ 39157799.1
      Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 3 of 12


 Hon. William H. Alsup
 June 22, 2020
 Page 3

 •   March 12, 2020: Defendants responded to Plaintiff’s inquiry, stating in pertinent part:

          “The Court did not order Defendants to produce anything beyond what Defendants already
          have provided. Your March 4 email contends that Defendants have not produced all
          responsive documents because Defendants have not produced emails between the list of
          12 and Defendants. However, the Court did not order Defendants to produce such email
          correspondence. Plaintiff already sought to compel these DOCUMENTS and the Court
          explicitly ordered that Defendants were to produce only work schedules, calendars, and
          hours worked. Defendants complied with the Court’s Order and nothing more is due.”

 At that point, Plaintiff had nearly six weeks before the deadline to file his Motion for Class Certification.

 •   April 9, 2020: Four weeks after Defendants stated their position that nothing further was due, and
     only two weeks before his Motion for Class Certification filing deadline, Plaintiff propounded his RFP,
     Set Two, which for the first time requested Defendants to produce email correspondence. At no time
     did Plaintiff ask Defendants to stipulate to continue the Motion filing deadline to allow responses to
     Plaintiff’s RFP’s, Set Two. This chronology clearly shows that Plaintiff did not believe that any emails
     sought by his RFP’s, Set Two were relevant or necessary to his Motion for Class Certification.

 •   May 18, 2020: Defendants objected to RFP Nos. 57 and 58, but stated that they “were willing to
     meet and confer with Plaintiff about sharing the cost of collecting, maintaining/hosting, and searching
     for emails with Plaintiff and focusing/narrowing the scope of the email search through the use of
     specifically identified and agreed upon search terms.” For the next three weeks, Plaintiff said nothing
     about needing further responses and refused to provide any search terms whatsoever.

 •   June 9, 2020: Plaintiff oddly accused Defendants of “withhold[ing] discovery needed for Plaintiff’s
     motion for class certification,” ignoring the fact that Plaintiff had filed his Motion a month and a half
     earlier on April 23. Frustratingly, Plaintiff refused to address Defendants’ invitation to meet-and-
     confer on search terms and ESI guidelines. Plaintiff also refused to acknowledge his utter lack of
     diligence in pursuing discovery supposedly necessary for his Motion, or the fact that he served the
     RFP’s only two weeks before the Motion was due.

 Defendants have not stonewalled Plaintiff; rather, Plaintiff failed to act reasonably and diligently by not
 raising any issue with Court and/or propounding specific RFPs in time for his Class Certification Motion.

     2. Emails from 12 Persons Are Irrelevant to Rule 23 Factors and Inadmissible on Reply

 Plaintiff’s purported “need” to review emails from 12 individual putative class members (approx. 5% of
 the class) is not grounds for continuing his Reply deadline, because this individualized discovery has no
 bearing on any of the Rule 23 factors, nor is it necessary to respond to any issues raised in Defendant’s
 Opposition. Any emails to and from these 12 sales reps cannot possibly pertain to supposed
 “unanticipated” issues raised in the Opposition because Defendants did not submit any “new evidence”
 from these 12 sales reps. Rather, Defendants submitted a single declaration from one individual on the
 List of 12, Sean Ewing, but Plaintiff has had Mr. Ewing’s declaration since May 16, 2019 because
 Defendants filed it along with their Opposition to FLSA Conditional Certification. Thus, any evidence
 should have been adduced in Plaintiff’s opening Motion and is inadmissible on Reply. See Supp. Order, ¶
 10; see also Fields, at *5.

 Dated: June 22, 2020                               /s/ Joseph R. Lewis
                                                    Morgan Lewis & Bockius LLP
                                                    Attorneys for Defendants



DB2/ 39157799.1
Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 4 of 12




           EXHIBIT A
                           Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 5 of 12



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Eric Meckley, Bar No. 168181
                     2    eric.meckley@morganlewis.com
                          Kathryn Nazarian, Bar No. 259392
                     3    kate.nazarian@morganlewis.com
                          Joseph Lewis, Bar No. 316770
                     4    joseph.lewis@morganlewis.com
                          One Market, Spear Street Tower
                     5    San Francisco, California 94105-1596
                          Telephone: +1.415.442.1000
                     6    Facsimile: +1.415.442.1001

                     7    Attorneys for Defendants
                          ZIMMER BIOMET HOLDINGS, INC.;
                     8    ZIMMER US, INC.;
                          BIOMET U.S. RECONSTRUCTION, LLC;
                     9    BIOMET BIOLOGICS, LLC; and BIOMET, INC.
                    10                                  UNITED STATES DISTRICT COURT
                    11                               NORTHERN DISTRICT OF CALIFORNIA
                    12                                        SAN FRANCISCO DIVISION
                    13

                    14    JAMES KARL, on behalf of himself, and on         Case No. 3:18-cv-04176-WHA
                          behalf of a class of those similarly situated,
                    15                                                     DEFENDANTS’ AMENDED
                                                 Plaintiff,                RESPONSE TO PLAINTIFF’S FIRST
                    16                                                     REQUEST FOR PRODUCTION OF
                                           v.                              DOCUMENTS
                    17
                          ZIMMER BIOMET HOLDINGS, INC.,
                    18    a Delaware corporation; ZIMMER US, INC.,
                          a Delaware corporation; BIOMET U.S.
                    19    RECONSTRUCTION, LLC, an Indiana limited
                          liability company; BIOMET
                    20    BIOLOGICS, LLC, an Indiana limited liability
                          company; and BIOMET, INC., an Indiana
                    21    corporation,
                    22                           Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
                                                                                DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                        REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW                                                                                          DOCUMENTS
  SAN FRANCISCO                                                                             Case No. 3:18-cv-04176-WHA
                         DB2/ 36146689.1
                           Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 6 of 12



                     1    REQUEST FOR PRODUCTION NO. 15:

                     2             Any record of the amount of time worked by Class or Collective Members during the

                     3    relevant period, including records maintained by Defendant, Defendant’s human resources

                     4    department, managers, information technology department, Class or Collective Members

                     5    themselves (including hours surveys), other employees of Defendant, third parties through billing

                     6    systems, or through any telephonic or manual time-keeping systems.

                     7    RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

                     8             Defendants object to this Request on the grounds that the terms “Class or Collective

                     9    Member(s)” for the reasons described in General Objections section 12(a), “employees” for the

                    10    reasons described in General Objections section 12(c), “Defendant(s)” for the reasons described

                    11    in General Objections section 12(d), “work(ed)” for the reasons described in General Objections

                    12    section 12(h), “hours surveys,” “billing systems,” and “time-keeping systems” are overbroad,

                    13    vague, and ambiguous. Defendants further object to this request as compound. Defendants

                    14    further object to this Request on the grounds that this request is not proportional to the needs of

                    15    the case considering (1) the marginal importance of the materials to the claims and defenses at

                    16    this stage in the litigation and (2) the substantial cost to identify additional responsive materials

                    17    balanced against the amount in controversy. Thus, Defendants object to this Request on the

                    18    grounds that, at this stage in the litigation, the Court has not certified a class or collective action

                    19    in this matter and Plaintiff lacks standing to represent individuals who Plaintiff refers to as a

                    20    “Class” or “Collective Member(s).” Defendants further object to this Request to the extent that it

                    21    seeks information related to individual members of a putative class or collective action, but where

                    22    no class or collective action has been adequately identified or certified, and collective action-

                    23    based discovery is inappropriate and premature, see General Objections section 4. Defendants

                    24    further object to this Request on the grounds that it is premature, overly broad as to scope,

                    25    disproportionate to the needs of the case under the Federal Rules, and unduly burdensome and

                    26    oppressive and harassing to the extent it seeks discovery concerning individuals other than the

                    27    named Plaintiff when this matter has not been certified as a class action, no prima facie grounds

                    28    for class certification exist or have been demonstrated, and individuals other than Plaintiff are not
                                                                                         DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                                 REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                                             31                                     DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                                             Case No. 3:18-cv-04176-WHA
                           Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 7 of 12



                     1    otherwise a party to or participants in this action. Discovery related to the sought-after

                     2    information should be phased and proceed only after a ruling on class certification and/or after a

                     3    ruling on conditional certification to the extent that collective action members have opted into the

                     4    action. This request is overbroad as it places no limitation on relevant time frame despite the

                     5    subject matter of this litigation occurring from October 25, 2014, for putative class action

                     6    members and, at the earliest, from October 25, 2015, for putative collective action members.

                     7    Defendants have therefore limited their search accordingly. Defendants further object to this

                     8    Request to the extent that it seeks information in which individuals and/or entities have a

                     9    legitimate expectation or right of privacy or confidentiality under California law (including
                    10    Article I, Section 1 of the California Constitution), and any other constitutional, statutory, or

                    11    common law right of privacy. Defendants further object to this Request to the extent it calls for

                    12    disclosure of proprietary and/or confidential information, including, but not limited to,

                    13    commercial, financial, or other trade secret information.

                    14             Based on the foregoing objections, documents have been withheld by the limits that have

                    15    controlled the search for responsive and relevant materials, as Defendants have not searched for

                    16    every possible telephone record, sign in sheet, email, purchase order, memorandum, or

                    17    correspondence that might “relate to” the time any putative class or collective action member

                    18    performed “work.”

                    19             Subject to and without waiving the foregoing objections, Defendants respond as follows:
                    20    Defendants did not require independent contractor sales representatives/sales associates to enter

                    21    their time in any centralized timekeeping system and therefore did not maintain “time records”

                    22    for these non-employees.

                    23    REQUEST FOR PRODUCTION NO. 16:
                    24             All documents that refer or relate to Defendant’s policies, practices, and guidelines for

                    25    tracking and/or keeping records of hours worked or overtime hours worked by Class or Collective

                    26    Members during the relevant period.

                    27

                    28
                                                                                       DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                               REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                                            32                                    DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                                           Case No. 3:18-cv-04176-WHA
                           Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 8 of 12



                     1    RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

                     2             Defendants object to this Request on the grounds that the phrases, “Class or Collective

                     3    Member(s)” for the reasons described in General Objections section 12(a), “Defendant(s)” for the

                     4    reasons described in General Objections section 12(d), “policies,” for the reasons described in

                     5    General Objections section 12(e), “refer or relate to” for the reasons described in General

                     6    Objections section 12(f), “work(ed)” for the reasons described in General Objections section

                     7    12(h), “relevant period,” “practices,” “guidelines,” are overbroad, vague, and ambiguous.

                     8    Defendants further object to this request as compound. Defendants further object to this Request

                     9    on the grounds that, at this stage in the litigation, the Court has not certified a class or collective

                    10    action in this matter and Plaintiff lacks standing to represent individuals who Plaintiff refers to as

                    11    a “Class” or “Collective Member(s).” Defendants further object to this Request to the extent that

                    12    it seeks information related to individual members of a putative class or collective action, but

                    13    where no class or collective action has been adequately identified or certified, and collective

                    14    action-based discovery is inappropriate and premature, see General Objections section 4.

                    15    Defendants further object to this Request on the grounds that it is premature, overly broad as to

                    16    scope, disproportionate to the needs of the case under the Federal Rules, and unduly burdensome

                    17    and oppressive and harassing to the extent it seeks discovery concerning individuals other than

                    18    the named Plaintiff when this matter has not been certified as a class action, no prima facie

                    19    grounds for class certification exist or have been demonstrated, and individuals other than

                    20    Plaintiff are not otherwise a party to or participants in this action. Discovery related to the

                    21    sought-after information should be phased and proceed only after a ruling on class certification

                    22    and/or after a ruling on conditional certification to the extent that collective action members have

                    23    opted into the action. Defendants further object to this Request to the extent it calls for disclosure

                    24    of proprietary and/or confidential information, including, but not limited to, commercial,

                    25    financial, or other trade secret information.

                    26             Based on the foregoing objections, documents have been withheld by the limits that have

                    27    controlled the search for responsive and relevant materials, as Defendants have not searched for

                    28    “policies, practices, and guidelines,” oral, written or otherwise, as they relate to tracking time for
                                                                                         DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                                 REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                                             33                                     DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                                             Case No. 3:18-cv-04176-WHA
                           Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 9 of 12



                     1    putative class or collective action members, other than Plaintiff, nor have Defendants searched for

                     2    every possible telephone record, sign in sheet, email, purchase order, memorandum, or

                     3    correspondence that might “relate to” the time any putative class or collective action member

                     4    performed “work.”

                     5             Subject to and without waiving the foregoing objections, Defendants respond as follows:

                     6    Defendants did not require independent contractor sales representatives/sales associates to enter

                     7    their time in any centralized timekeeping system and therefore did not maintain “time records”

                     8    for these non-employees.

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                                     DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                             REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                                          34                                    DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                                         Case No. 3:18-cv-04176-WHA
                          Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 10 of 12



                     1

                     2

                     3    REQUEST FOR PRODUCTION NO. 19:
                     4             All documents that refer or relate to work schedules or calendars for any Class or

                     5    Collective Member during the relevant period.

                     6    RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
                     7             Defendants object to this Request on the grounds that the phrases, “Class or Collective

                     8    Member(s)” for the reasons described in General Objections section 12(a), “refer or relate to” for

                     9    the reasons described in General Objections section 12(f), “work(ed)” for the reasons described in
                    10    General Objections section 12(h), “calendars,” and “relevant period,” are overbroad, vague, and

                    11    ambiguous. Defendants further object to this request as compound. Defendants further object to

                    12    this Request on the grounds that, at this stage in the litigation, the Court has not certified a class

                    13    or collective action in this matter and Plaintiff lacks standing to represent individuals who

                    14    Plaintiff refers to as a “Class” or “Collective Member(s).” Defendants further object to this

                    15    Request to the extent that it seeks information related to individual members of a putative class or

                    16    collective action, but where no class or collective action has been adequately identified or

                    17    certified, and collective action-based discovery is inappropriate and premature, see General

                    18    Objections section 4. Defendants further object to this Request on the grounds that it is

                    19    premature, overly broad as to scope, disproportionate to the needs of the case under the Federal
                    20    Rules, and unduly burdensome and oppressive and harassing to the extent it seeks discovery

                    21    concerning individuals other than the named Plaintiff when this matter has not been certified as a

                    22    class action, no prima facie grounds for class certification exist or have been demonstrated, and

                    23    individuals other than Plaintiff are not otherwise a party to or participants in this action.

                    24    Discovery related to the sought-after information should be phased and proceed only after a

                    25    ruling on class certification and/or after a ruling on conditional certification to the extent that

                    26    collective action members have opted into the action. Defendants further object to this Request to

                    27    the extent that it seeks information in which individuals and/or entities have a legitimate

                    28
                                                                                        DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                                REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                                             37                                    DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                                            Case No. 3:18-cv-04176-WHA
                          Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 11 of 12



                     1    expectation or right of privacy or confidentiality under California law (including Article I,

                     2    Section 1 of the California Constitution), and any other constitutional, statutory, or common law

                     3    right of privacy. Defendants further object to this Request to the extent it calls for disclosure of

                     4    proprietary and/or confidential information, including, but not limited to, commercial, financial,

                     5    or other trade secret information.

                     6             Based on the foregoing objections, documents have been withheld by the limits that have

                     7    controlled the search for responsive and relevant materials, as Defendants have not searched for

                     8    every document or correspondence from an unlimited number of senders or recipients that could

                     9    relate to any putative class or collective action member’s “work schedule” or “calendar.”
                    10             Subject to and without waiving the foregoing objections, Defendants respond as follows:

                    11    Defendants will produce the list of cases from SMS that Plaintiff boarded since February 28,

                    12    2017 through February 13, 2019, correspondence relating to Plaintiff’s inclusion/exclusion on

                    13    Zimmer Bay Area Team Golden Gate, correspondence regarding the services Plaintiff performed

                    14    produced by Plaintiff’s Territory General Manager.

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                                       DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                               REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                                            38                                    DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                                           Case No. 3:18-cv-04176-WHA
                          Case 3:18-cv-04176-WHA Document 162 Filed 06/22/20 Page 12 of 12



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18    Dated: March 22, 2019         MORGAN, LEWIS & BOCKIUS LLP
                    19
                    20                                  By                 /s/ Eric Meckley
                                                                            Eric Meckley
                    21                                                      Joseph Lewis
                    22                                  Attorneys for Defendants
                                                        ZIMMER BIOMET HOLDINGS, INC.;
                    23                                  ZIMMER US, INC.;
                                                        BIOMET U.S. RECONSTRUCTION, LLC;
                    24                                  BIOMET BIOLOGICS, LLC; and BIOMET, INC.
                    25

                    26

                    27

                    28
                                                                       DEFS.’ AMENDED RESP. TO PLF.’S FIRST
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                               REQUEST FOR PRODUCTION OF
 ATTORNEYS AT LAW
                                                              93                                  DOCUMENTS
  SAN FRANCISCO          DB2/ 36146689.1                                           Case No. 3:18-cv-04176-WHA
